 Attorney or Party Name, Address, Telephone No. & Email                       FOR COURT USE ONLY
 Address

 Nathan Horowitz, Esq.
 One Barker Avenue, 3d Floor                                                  NOTE: THIS NOTICE IS ONLY FOR USE
 White Plains, NY 10601                                                       WHEN THE PLAN ITSELF PROPOSES TO
 nathan@nathanhorowitzlaw.com                                                 VALUE COLLATERAL AND/OR AVOID
                                                                              LIENS




          Individual appearing without attorney
          Attorney for: Debtor
                                             UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT OF NEW YORK - Name of DIVISION

 In re:                                                                       CASE NO.: 18-23694
                                                                              CHAPTER: 13
          ELIZABETH A. NORTHWAY

                                                                                     NOTICE OF CHAPTER 13 PLAN,
                                                                                  MODIFICATION OF SECURED CLAIM(S),
                                                                                      AND/OR LOSS MITIGATION




                                                                Debtor(s).


1.   NOTICE TO ALL CREDITORS AND OTHER INTERESTED PARTIES:
     a.     The Debtor will seek approval of the attached chapter 13 plan at the confirmation hearing, which is set by the Court in a
            separate notice.
     b.     To the lienholders listed on Exhibit B: The plan proposes to modify your secured claims without a separate motion or
            requests your participation in the Court’s Loss Mitigation Program. The plan itself serves as that motion /request. Please
            note: (1) evidence (lien priorities, dollar amounts, etc.) must be attached to the copy of this notice served on you (not the
            copy served on everyone else), and (2) this notice and all exhibits must be served on you in compliance with Bankruptcy
            Rule 7004. If you wish to contest that modification of your lien then you must file a response (with any required evidence)

           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Southern District of New York.

12/2017                                                                  Page 1                        F 3015-1.02.NOTICE.341.LIEN.CNFRM
           by the deadline set by the Court in the notice of hearing on confirmation, and appear at any preliminary hearing. At the
           initial confirmation hearing the judge may determine whether the proposed modification of your secured claim is permissible,
           or may set a continued hearing, which may be an evidentiary hearing if there are material undecided factual issues.
     c.    You should read these papers carefully and discuss them with your attorney, if you have one. (If you do not have an attorney,
           you may wish to consult one.)

2.   Hearing Locations:
               One Bowling Green, New York, NY 10004-1408
               355 Main Street, Poughkeepsie, NY 12601
               300 Quarropas Street, Room 248 White Plains, NY 10601


3.   OBJECTIONS TO PLAN: If you wish to object to the confirmation of the Chapter 13 plan, loss mitigation, or any provision of
     this plan, you must file a written objection with the court and serve a copy of it on the Debtor, the attorney for the Debtor, and the
     chapter 13 trustee before the deadline. Unless you timely file a written objection to the plan and appear at the confirmation
     hearing, the court may treat your failure to do so as a forfeiture or waiver of your right to object to the plan, and may approve the
     plan.

4.   APPEARANCE BY THE DEBTOR AND THE ATTORNEY FOR THE DEBTOR IS REQUIRED AT THE FIRST
     CONFIRMATION HEARING. The judge may excuse the Debtor’s appearance thereafter. Any unexcused failure by the
     Debtor to appear at the confirmation hearing may result in dismissal of the case. The dismissal order may include a
     prohibition on being a Debtor in any bankruptcy case for a period of 180 days pursuant to 11 U.S.C. § 109(g), or other
     remedies pursuant to applicable law.




Date: April 25, 2019                                                   /s/ Nathan Horowitz
    White Plains, NY 10601                                             Signature for Debtor or Attorney for Debtor
                                                                       Nathan Horowitz, Esq.
                                                                       __________________________________________
                                                                       Print name of law firm (if applicable)
Attachments:
Exhibit A: copy of plan
Exhibit B: Lienholders (the plan proposes to modify your secured claims without a separate motion)
Exhibit C: Valuation evidence (to be attached only to the copy of this notice served on affected lienholders)




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Southern District of New York.

12/2017                                                                 Page 2                        F 3015-1.02.NOTICE.341.LIEN.CNFRM
                                                                     EXHIBIT A
                                                                    (copy of plan)




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Southern District of New York.

12/2017                                                                 Page 3                        F 3015-1.02.NOTICE.341.LIEN.CNFRM
                                                                     EXHIBIT B
(This notice and Exhibit B are to be used only if the plan itself proposes to modify the rights of the following lienholders without a
separate motion to value the collateral, avoid the lien, or pursue loss mitigation. Do not list federal government lienholders. Rule
3012.)


           a. LIENHOLDER/SERVICER (list holder of this lien and servicer to the best knowledge of Debtor(s)):
           Lienholder/Servicer: JPMorgan Chase Bank, N.A.
                   Real property collateral:
                   Street address: 8J Dove Court, Croton, NY
                   And/or legal description or document recording number (including county of recording):
                   _____Co-Op Apartment__________________________________________________________________________
                                See attached page for legal description of Property or document recording number.
                   Other collateral (add description such as judgment date, date of lien recording, book and page number):
                   ________________________________________________________________________________


           b. LIENHOLDER/SERVICER (list holder of this lien and servicer to the best knowledge of Debtor(s)):
           Lienholder/Servicer: ______________________________________________________________________
                   Real property collateral:
                   Street address: ___________________________________________________________________
                   And/or legal description or document recording number (including county of recording):
                   _______________________________________________________________________________
                                See attached page for legal description of Property or document recording number.
                   Other collateral (add description such as judgment date, date of lien recording, book and page number):
                   ________________________________________________________________________________


           c. LIENHOLDER/SERVICER (list holder of this lien and servicer to the best knowledge of Debtor(s)):
           Lienholder/Servicer: ______________________________________________________________________
                   Real property collateral:
                   Street address: ___________________________________________________________________
                   And/or legal description or document recording number (including county of recording):
                   _______________________________________________________________________________
                                See attached page for legal description of Property or document recording number.
                   Other collateral (add description such as judgment date, date of lien recording, book and page number):
                   ________________________________________________________________________________


               MORE LIENHOLDERS LISTED ON ATTACHED CONTINUATION PAGE




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Southern District of New York.

12/2017                                                                 Page 4                        F 3015-1.02.NOTICE.341.LIEN.CNFRM
                                                                   EXHIBIT C
                      (Evidence: lien priorities, relevant dollar amounts, and collateral value such as an appraisal, etc.)
                  (Attach this exhibit only to the copy of this notice that is served on the lienholders listed on Exhibit B)

              NOT APPLICABLE




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Southern District of New York.

12/2017                                                                 Page 5                        F 3015-1.02.NOTICE.341.LIEN.CNFRM
                                               PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                        One Barker Avenue, 3d Floor, White Plains, NY 10601

A true and correct copy of the document described as NOTICE OF CHAPTER 13 PLAN AND MODIFICATION OF SECURED
CLAIM(S) will be served or was served in the manner indicated below:

I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling General
Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing document will be served by the court via NEF and hyperlink to the
document. On                                     , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at the email
address(es) indicated below:




   Service information continued on attached page

II. SERVED BY U.S. MAIL OR OVERNIGHT MAIL(indicate method for each person or entity served):
On _April 25, 2019, I served the following person(s) and/or entity(ies) at the last known address(es) in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class, postage
prepaid, and/or with an overnight mail service addressed as follows.

Via Certified Mail, Return Receipt                         Via First Class Mail:
JPMorgan Chase Bank, N.A                              Jason A. Cottrill
PRESIDENT / CFO                                       Bonial & Associates, P.C.
700 Kansas Lane                                       PO Box 9013
Mail Code LA4-555                                     Addison, TX 75001
Monroe, LA 71203
   Service information continued on attached page

III. SERVED BY PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR EMAIL (indicate method for each person or
entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on __________________, I served the following person(s) and/or
entity(ies) by personal delivery, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows.




   Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

 April 25, 2019                 Nathan Horowitz, Esq                                            /s/Nathan Horowitz
 Date                              Type Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Southern District of New York.

12/2017                                                                 Page 6                        F 3015-1.02.NOTICE.341.LIEN.CNFRM
